SEPARATION AND DISTRIBUTION AGREEMENT by and among ENTERTAINMENT SUBCO AB, INC., ALLIANCE DISTRIBUTION HOLDINGS S.ÀR.L, 4414608 CANADA INC., 3217920 NOVA SCOTIA COMPANY, 4437497 CANADA INC., 4437641 CANADA INC., CW MEDIA HOLDINGS INC., ALLIANCE ATLANTIS EQUICAP CORPORATION, 4414641 CANADA INC., and CW MEDIA INC. Dated as of August 15, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION Section 1.1. General 2 Section 1.2. References; Interpretation 38 Section 1.3. Schedules and Exhibits 38 ARTICLE II THE SEPARATION Section 2.1. General 40 Section 2.2. Transfer of Assets 41 Section 2.3. Assumption and Satisfaction of Liabilities; Litigation 43 Section 2.4. Intercompany Accounts and Arrangements 44 Section 2.5. Limitation of Liability 44 Section 2.6. Transfers Not Effected On or Prior to the Effective Time; Transfers Deemed Effective as of the Effective Time 45 Section 2.7. Conveyancing and Assumption Instruments 47 Section 2.8. Further Assurances 47 Section 2.9. Novation of Liabilities 48 Section 2.10. Guarantees; Letters of Credit 49 Section 2.11. Tax Liabilities 50 Section 2.12. Disclaimer of Representations and Warranties 51 Section 2.13. Effectiveness of Transfers 52 ARTICLE III CERTAIN ACTIONS AT OR PRIOR TO THE TRANSFERS Section 3.1. Resignations 52 Section 3.2. Ancillary Agreements 52 ARTICLE IV CERTAIN COVENANTS Section 4.1. No Solicit 52 Section 4.2. Corporate Names and Other Parties’ Trademarks 53 Page Section 4.3. Auditors and Audits; Annual and Quarterly Financial Statements and Accounting 53 Section 4.4. Administration of Separation Expenses 54 Section 4.5. Cooperation 55 Section 4.6. Tax Step-Up 55 ARTICLE V EMPLOYEE MATTERS Section 5.1. General 55 Section 5.2. Savings Plans 57 Section 5.3. Health and Welfare Plans 58 Section 5.4. Continuation of Employment 58 Section 5.5. Individual Employee Agreements 59 Section 5.6. Post-Effective Time Bonus Awards 59 Section 5.7. Severance Benefits 59 Section 5.8. Vacation 59 Section 5.9. COBRA/HIPPA 59 ARTICLE VI INDEMNIFICATION Section 6.1. Release of Pre-Transfer Claims 60 Section 6.2. Indemnification 62 Section 6.3. Procedures for Indemnification 62 Section 6.4. Cooperation in Defense and Settlement 64 Section 6.5. Indemnification Payments 65 Section 6.6. Contribution 65 Section 6.7. Indemnification Obligations Net of Insurance Proceeds and Other Amounts 65 Section 6.8. Additional Matters; Survival of Indemnities 68 ARTICLE VII CONFIDENTIALITY; ACCESS TO INFORMATION Section 7.1. Corporate Information Repository 68 Section 7.2. Access to Information 68 Section 7.3. Disposition of Information 68 Section 7.4. Witness Services 70 Section 7.5. Reimbursement; Other Matters 70 Section 7.6. Confidentiality 70 Section 7.7. Privileged Matters 71 Page Section 7.8. Ownership of Information 73 Section 7.9. Other Agreements 73 ARTICLE VIII DISPUTE RESOLUTION Section 8.1. Negotiation 74 Section 8.2. Arbitration 74 Section 8.3. Waiver of Time-Based Defenses 75 Section 8.4. Continuity of Service and Performance 75 Section 8.5. Costs 75 ARTICLE IX INSURANCE Section 9.1. Policies and Rights Included Within Assets 75 Section 9.2. Claims Made Tail Policies 76 Section 9.3. Occurrence Based Policies 76 Section 9.4. Administration; Other Matters 77 Section 9.5. Cooperation 78 ARTICLE X MISCELLANEOUS Section 10.1. Complete Agreement; Construction 79 Section 10.2. Counterparts 79 Section 10.3. Survival of Agreements 79 Section 10.4. Expenses 79 Section 10.5. Notices 79 Section 10.6. Waivers 81 Section 10.7. Amendments 81 Section 10.8. Assignment 81 Section 10.9. Successors and Assigns 82 Section 10.10. Certain Termination and Amendment Rights 82 Section 10.11. Payment Terms 82 Section 10.12. No Circumvention 83 Section 10.13. Subsidiaries 83 Section 10.14. Third-Party Beneficiaries 83 Section 10.15. Title and Headings 83 Section 10.16. Exhibits and Schedules 83 Section 10.17. Governing Law 83 Page Section 10.18. Consent to Jurisdiction 83 Section 10.19. Specific Performance 84 Section 10.20. Bulk Sales Laws 84 Section 10.21. Severability 84 Section 10.22. Force Majeure 84 Section 10.23. Interpretation 85 Section 10.24. No Duplication; No Double Recovery 85 SEPARATION AND DISTRIBUTION AGREEMENT SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”), dated as of August 15, 2007 (the “Closing Date”, by and among Entertainment Subco AB, Inc. (“Entertainment”), Alliance Distribution Holdings S.àr.l (“International”), 4414608 Canada Inc. (“Movie”), 3217920 Nova Scotia Company (“Movie Finco”),CW Media Holdings Inc. (“STV”), 4437497 Canada Inc. (“Production”), 4437641 Canada Inc. (“Propinquity”), Alliance Atlantis Equicap Corporation (“ShelterCo”), 4414641 Canada Inc. (“CanCo”), CW Media Inc., a wholly owned subsidiary of CanCo and those parties listed on Schedule 1 (the “Additional Parties”) (“CW Media”, and together with Entertainment, International, Movie, Movie Finco, Production, Propinquity, STV, ShelterCo, CW Media and the Additional Parties, the “Parties” and each, a “Party”). W I T N E S S E T H: WHEREAS, on August 15, 2007, AA Acquisition Corp. (“AcquireCo”) acquired (the “Acquisition”) all of the shares in the capital of Alliance Atlantis Communications Inc., a corporation existing under the laws of Canada (the “Predecessor”),pursuant to and on the terms and conditions set forth in that certain Arrangement Agreement, dated as of January 10, 2007 (as amended), by and between AcquireCo and the Predecessor (the “Arrangement Agreement”); WHEREAS, certain restructuring transactions (the “Restructuring”) in connection with the Predecessor have taken place and certain other restructuring transactions will take place, all as set forth in steps 33 to 68.02, 111 to 134.1 and 135.2 to 135.4 of the Steps Memorandum attached as Exhibit A hereto (the “Steps Memo”) and pursuant to the applicable Ancillary Agreements; WHEREAS, as part of the Restructuring, AcquireCo has been amalgamated with the Predecessor and certain other corporations to continue as CW Media; WHEREAS, immediately following the Acquisition and the Restructuring, CW Media, acting through its direct and indirect Subsidiaries, will continue to conduct a number of businesses, including (i) the Entertainment Business, (ii) the International Distribution Business, (iii) the Movie Distribution Business, (iv) the Production Business (as defined herein), (v) the Propinquity Business, (vi) the Specialty Television Business, and (vii) the Shelter Business (each, a “Business”, and together, the “Businesses”); WHEREAS, the Board of Directors of CW Media has determined that it is appropriate, desirable and in the best interests of CW Media and its shareholder to separate the operations of CW Media into seven separate companies as set forth in the Steps Memo, including the New Entities, each of which shall own and conduct, directly or indirectly, its Corresponding Business; WHEREAS, in order to effect such separation, the Board of Directors of CW Media has determined that it is appropriate, desirable and in the best interests of CW Media and its shareholder to enter into a series of transactions as set forth in steps 136, 137, 139 to 144, 145 to 148 and 153 to 161 of the Steps Memo and pursuant to the applicable Ancillary Agreements, whereby one or more members of each Group will, collectively, own all of such Group’s 1 Corresponding Assets and assume (or retain) all of such Group’s Corresponding Liabilities, and the STV Group will own all of the equity and debt interests in CanCo and will indirectly own all of the equity and debt interests in CW Media (such transactions, as they may be amended or modified from time to time, collectively, the “Plan of Separation”); WHEREAS, each of the Parties has determined that it is necessary and desirable, prior to the Effective Time (as defined herein), to allocate and transfer to the applicable Group those Assets, and to allocate and assign to the applicable Party or its Group responsibility for those Liabilities, in respect of the activities of the Corresponding Businesses of such Group and to allocate among the Groups those Assets and Liabilities in respect of other businesses and activities of CW Media and its current and former Subsidiaries; WHEREAS, each of the Parties has determined that it is necessary and desirable to set forth the principal corporate transactions required to effect the Plan of Separation and to set forth other agreements that will govern certain other matters following the Effective Time. NOW, THEREFORE, in consideration of the foregoing and the mutual agreements, provisions and covenants contained in this Agreement, the Parties hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION Section 1.1.General.As used in this Agreement, the following terms shall have the following meanings: (1)“AA Benefit Plans” have the meaning set forth in Schedule 5.1(b). (2)“AA DPSP” shall have the meaning set forth in Schedule 5.1(b). (3)“AA Group RRSP” shall have the meaning set forth in Schedule 5.1(b). (4)“AA Plans” shall have the meaning set forth in Section 5.1(b). (5)“AA Savings Plan” shall have the meaning set forth in Schedule 5.1(b). (6)“AcquireCo” shall have the meaning set forth in the recitals.References to AcquireCo in this Agreement may also be read as references to CW Media, as successor to AcquireCo by amalgamation. (7)“Action” shall mean any demand, action, claim, suit, countersuit, arbitration, inquiry, subpoena, proceeding or investigation by or before any Governmental Entity or any arbitration or mediation tribunal. (8)“Additional Parties” shall have the meaning set forth in the preamble. 2 (9)“Affiliate” shall mean, when used with respect to a specified Person, a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with such specified Person.For the purposes of this definition, “control”, when used with respect to any specified Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other interests, by Contract or otherwise.It is expressly agreed that no Party or member of any Group shall be deemed to be an Affiliate of another Party or member of such other Party’s Group by reason of having one or more directors or officers in common. (10)“Agreement Disputes” shall have the meaning set forth in Section 8.1. (11)“Ancillary Agreements” shall mean all of the written Contracts, instruments, assignments or other arrangements (other than this Agreement) entered into in connection with the transactions contemplated hereby, including those listed on Schedule 1.1(11). (12)“Arrangement Agreement” shall have the meaning set forth in the recitals. (13)“Assets” shall mean assets, properties, claims and rights (including goodwill), wherever located (including in the possession of vendors or other third parties or elsewhere), of every kind, character and description, whether real, personal or mixed, tangible, intangible or contingent, in each case whether or not recorded or reflected or required to be recorded or reflected on the Records or financial statements of any Person, including the following: (i)all accounting and other legal and business books, records, ledgers and files whether printed, electronic or written; (ii)all apparatuses, computers and other electronic data processing and communications equipment, fixtures, machinery, equipment, furniture, office equipment, automobiles, trucks, aircraft and other transportation equipment, special and general tools, test devices, prototypes and models and other tangible personal property; (iii)all inventories of products, goods, materials, parts, raw materials and supplies; (iv)all interests in real property of whatever nature, including easements, whether as owner, mortgagee or holder of a Security Interest in real property, lessor, sublessor, lessee, sublessee or otherwise; (v)all interests in any shares or other equity interests of any Subsidiary or any other Person, all bonds, notes, debentures or other securities issued by any Subsidiary or any other Person, all loans, advances or other extensions of credit or capital contributions to any Subsidiary or any other Person and all other investments in securities of any Person; 3 (vi)all license Contracts, leases of personal property, open purchase orders for raw materials, supplies, parts or services, unfilled orders for the manufacture and sale of products and other Contracts or commitments; (vii)the benefit of all deposits, letters of credit and performance and surety bonds; (viii)all written (including in electronic form) technical information, data, specifications, research and development information, engineering drawings and specifications, operating and maintenance manuals, and materials and analyses prepared by consultants and other third parties; (ix)all Intellectual Property; (x)all Software; (xi)all cost information, sales and pricing data, customer prospect lists, supplier records, customer and supplier lists, customer and vendor data, correspondence and lists, product data and literature, artwork, design, development and business process files and data, vendor and customer drawings, specifications, quality records and reports and other books, records, studies, surveys, reports, plans and documents; (xii)all prepaid expenses, trade accounts and other accounts and notes receivables; (xiii)all rights under Contracts, all claims or rights against any Person, choses in action or similar rights, whether accrued or contingent; (xiv)all rights under insurance policies and all rights in the nature of insurance, indemnification or contribution; (xv)all licenses, permits, approvals and authorizations which have been issued by any Governmental Entity; (xvi)all cash or cash equivalents, bank accounts, lock boxes and other deposit arrangements; (xvii)all interest rate, currency, commodity or other swap, collar, cap or other hedging or similar Contracts or arrangements; and (xviii)all Policies. (14)“Assume” shall have the meaning set forth in Section 2.3 and “Assumption” shall have a corresponding meaning. (15)“Business” shall have the meaning set forth in the recitals. 4 (16)“Business Day” means any day that is not a Saturday, a Sunday or any other day on which banks are required or authorized by Law to be closed in the City of Toronto, the City of Winnipeg or the City of New York. (17)“Business Entity” shall mean any corporation, partnership, limited liability company or other entity which may legally hold title to Assets. (18)“Cash” means cash or cash equivalents as determined in accordance with Canadian generally accepted accounting principles. (18A)“Closing Agenda” means the Work Plan and Closing Agenda dated August 15, 2007 setting out the documents to be tabled or exchanged in connection with the transactions contemplated by the Steps Memo. (19)“Closing Date” shall have the meaning set forth in the preamble. (20)“Code” shall mean the United States Internal Revenue Code of 1986, as amended. (21)“Confidential Information” shall mean all Information, data or material, including (i) earnings reports and forecasts, (ii) macro-economic reports and forecasts, (iii) business plans, (iv) general market evaluations and surveys and (v) financing and credit-related information, (vi) specifications, ideas and concepts for products and services, (vii) quality assurance policies, procedures and specifications, (viii) customer information, (ix) Software, (x) training materials and information and (xi) all other know-how, methodology, procedures, techniques and trade secrets related to design, development and operational processes, in each case concerning a Party and/or its Subsidiaries which, prior to or following the Effective Time, has been disclosed by a Party or its Subsidiaries to another Party or its Subsidiaries, in written, oral (including by recording), electronic, or visual form to, or otherwise has come into the possession of, the other, including pursuant to the access provisions of Section 7.1 or Section 7.2 or any other provision of this Agreement (except to the extent that such information can be shown to have been (i) in the public domain through no fault of such Party or its Subsidiaries or (ii) lawfully acquired from other sources by such Party or its Subsidiaries to which it was furnished; provided, however, in the case of clause (ii) that, to the furnished Party’s knowledge, such sources did not provide such information in breach of any confidentiality obligations). (22)“Consents” shall mean any consents, waivers or approvals from, or notification requirements to, any Person other than a Governmental Entity. (23)“Continuing Arrangements” shall mean those arrangements set forth on Schedule 1.1(23). (24)“Contract” shall mean any agreement, contract, obligation, indenture, instrument, lease, promise, arrangement, commitment or undertaking (whether written or oral and whether express or implied) other than a Plan. (25)“Conveyancing and Assumption Instruments” shall mean, collectively, the various Contracts and other documents entered into to effect the Transfer of Assets and the 5 Assumption of Liabilities in the manner contemplated by this Agreement and the Plan of Separation, or otherwise relating to, arising out of or resulting from the transactions contemplated by this Agreement, which shall be, as applicable, in substantially the forms as the applicable Parties thereto reasonably agree. (26)“Corporate Division” shall mean (i) the business and operations of the “Corporate and Other” segment of CW Media as described in the Predecessor’s Annual Information Form dated March 5, 2007 for the fiscal year ended December 31, 2006, as filed with Canadian securities regulatory authorities, (ii) any other business conducted primarily through Assets of CW Media prior to the Effective Time that are not Corresponding Assets of any Group and (iii) any corporate or services functions for the shared benefit of any or all of the Businesses (and/or Groups), including Human Resources, Payroll, Procurement, Facilities, Financial Accounting and Management, Information Technology Services, Security, Telecommunications, Accounts Payable, Treasury, Tax, Risk Management, Compliance, Legal, Public and Regulatory Affairs, Investor Relations, Corporate Communications, Internal Corporate Communications, Visual Communications, and Media Services, to the extent that they are such shared functions. (27)“Corporate Information” shall mean any Information relating to the Corporate Division prior to the Closing Date. (28)“Corporate Information Repository” shall mean the archives of Corporate Information, in electronic and paper based form, as applicable. (29)“Corporate Retention and Severance Liabilities” shall mean all Liabilities in respect of (i) bonuses accrued for the period in the Predecessor’s financial year up to and including the Closing Date for the employees listed in Schedule 1.1(29), (ii) the written retention agreements between the Predecessor and its Subsidiaries and any such employees, and (iii) the termination or alleged termination of any such employees that occurs prior to or as a result of or in connection with or following the consummation of the transactions contemplated by this Agreement, including any amounts required to be paid (including any payroll or other Taxes), and the costs of providing benefits and bonuses, including bonuses accrued up to the date of termination, under any applicable severance, separation, redundancy, termination or similar plan, program, practice, contract, agreement, law or regulation (such benefits to include any medical or other welfare benefits, outplacement benefits or any other benefits under a Plan, accrued vacation and Taxes). (30)“Corresponding Assets” shall mean (i) with respect to Entertainment or the Entertainment Group, the Entertainment Assets, (ii) with respect to International or the International Group, the International Distribution Assets, (iii) with respect to Movie or the Movie Group, the Movie Distribution Assets, (iv) with respect to Production or the Production Group, the Production Assets, (v) with respect to Propinquity or the Propinquity Group, the Propinquity Assets, (vi) with respect to STV or the STV Group, the Specialty Television Assets, and (vii) with respect to ShelterCo or the Shelter Group, the Sheltered Assets. (31)“Corresponding Benefit Plans” shall have the meaning set forth in Section 5.3(a). 6 (32)“Corresponding Business” shall mean (i) with respect to Entertainment or the Entertainment Group, the Entertainment Business, (ii) with respect to International or the International Group, the International Distribution Business, (iii) with respect to Movie or the Movie Group, the Movie Distribution Business, (iv) with respect to Production or the Production Group, the Production Business, (v) with respect to Propinquity or the Propinquity Group, the Propinquity Business, (vi) with respect to STV or the STV Group, the Specialty Television Business, and (vii) with respect to ShelterCo or the Shelter Group, the Shelter Business. (33)“Corresponding DPSP” shall have the meaning set forth in Section 5.2(a). (34)“Corresponding Employees” shall mean (i) with respect to Entertainment or the Entertainment Group, the Entertainment Employees, (ii) with respect to International or the International Group, the International Employees, (iii) with respect to Movie or the Movie Group, the Movie Employees, (iv) with respect to Production or the Production Group, the Production Employees, (v) with respect to Propinquity or the Propinquity Group, the Propinquity Employees, and (vi) with respect to STV or the STV Group, the STV Employees. (35)“Corresponding Former Employees” shall mean (i) with respect to Entertainment or the Entertainment Group, the Former Entertainment Employees, (ii) with respect to International or the International Group, the Former International Employees, (iii) with respect to Movie or the Movie Group, the Former Movie Employees, (iv) with respect to Production or the Production Group, the Former Production Employees, (v) with respect to Propinquity or the Propinquity Group, the Former Propinquity Employees, and (vi) with respect to STV or the STV Group, the Former STV Employees. (36)“Corresponding Group” shall mean (i) with respect to the Entertainment Business, the Entertainment Group, (ii) with respect to the International Distribution Business, the International Group, (iii) with respect to the Movie Distribution Business, the Movie Group, (iv) with respect to the Production Business, the Production Group, (v) with respect to the Propinquity Business, the Propinquity Group, (vi) with respect to the Specialty Television Business, the STV Group and (vii) with respect to the Shelter Business, the Shelter Group. (37)“Corresponding Group RRSP” shall have the meaning set forth in Section 5.2(b). (38)“Corresponding Indemnitee” shall mean, with respect to any New Entity (or its Group), each member of such New Entity’s Group and each of their Affiliates and each member of such Group’s and their respective Affiliates’ respective directors, officers, employees and agents and each of the heirs, executors, successors and assigns of any of the foregoing. (39)“Corresponding Liabilities” shall mean (i) with respect to Entertainment or the Entertainment Group, the Entertainment Liabilities, (ii) with respect to International or the International Group, the International Distribution Liabilities, (iii) with respect to Movie or the Movie Group, the Movie Distribution Liabilities, (iv) with respect to Production or the Production Group, the Production Liabilities, (v) with respect to Propinquity or the Propinquity Group, the Propinquity Liabilities, (vi) with respect to STV or the STV Group, the Specialty 7 Television Liabilities, and (vii) with respect to ShelterCo or the Shelter Group, the Sheltered Liabilities. (40)“Corresponding Savings Plan” shall have the meaning set forth in Section 5.2(b). (41)“Corresponding Shared Policies” shall mean, with respect to any New Entity (or its Group), all Policies, current or past, that relate to the Corresponding Business of such New Entity, other than Policies that are Corresponding Assets of such New Entity. (42)“CW Media” shall have the meaning set forth in the preamble and for the avoidance of doubt shall include, where applicable, AcquireCo and other predecessors to CW Media. (43)“D&O Tail Policies” shall have the meaning set forth in Section 9.2(a). (44)“Dispute Notice” shall have the meaning set forth in Section 8.1. (45)“DPSP” shall mean a “deferred profit sharing plan” (as defined in the Income Tax Act (Canada)). (46)“Effective Time” shall mean the time that is immediately after the completion of the transaction described in Step 161 in the Steps Memo. (47)“Employee Agreements” shall have the meaning set forth in Section 5.4. (48)“Entertainment” shall have the meaning set forth in the preamble. (49)“Entertainment Assets” shall mean: (i)the ownership interests in all Business Entities in the Entertainment Group; (ii)all Entertainment Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any Entertainment Asset or the Entertainment Business; (iii)subject to Article IX, any rights of any member of the Entertainment Group under any Policies, including any rights thereunder arising after the Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the commencement of the implementation of the Plan of Separation by CW Media or any of its Subsidiaries (including, prior to the Effective Time, by any Group) (A) that comprise or comprised or relate or related primarily to the Entertainment Business or (B) that comprise or comprised the 8 Corporate Division and either (x) are or were more related to the Entertainment Business than the other Businesses, or (y) for which the Entertainment Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(49)(v) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary Agreement as Assets which have been or are to be Transferred to Entertainment or any other member of the Entertainment Group; (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to Entertainment or a Subsidiary of Entertainment; provided, that personal computers shall be Transferred to the Party or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)any Cash owned by any member of the Entertainment Group that is not a wholly-owned Subsidiary of Entertainment. Notwithstanding the foregoing, the Entertainment Assets shall not include (i) any Cash, except as provided in clause (vi) of this Section 1.1(49), or (ii) any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the Entertainment Group. In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not an Entertainment Asset, any item explicitly included on a Schedule referred to in this Section 1.1(49) shall take priority over any provision of the text hereof. (50)“Entertainment Business” shall mean (i) the business of producing and distributing the “CSI” television programming conducted primarily through the members of the Entertainment Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for the Entertainment Group or any of its Subsidiaries after the date of this Agreement. (51)“Entertainment Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of any Group other than the Entertainment Group to the Entertainment Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of any Group other than the Entertainment Group, in each case, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the Entertainment Group; 9 (ii)any Contract that relates primarily to the Entertainment Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the Entertainment Group; (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the Entertainment Group; and (v)the Contracts listed on Schedule 1.1(51). (52)“Entertainment Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by Entertainment or any member of the Entertainment Group, or otherwise primarily provides or provided services for the Entertainment Business, including those employees of the Predecessor and its Subsidiaries listed on Schedule 1.1(52).For the avoidance of doubt, Entertainment Employee shall include such employees who, as of the Closing Date, are receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former Entertainment Employees but shall not, during the term of the Transition Services Agreement, include the employees listed in Exhibit B to the Transition Services Agreement. (53)“Entertainment Group” shall mean Entertainment together with each Person that is a Subsidiary of Entertainment after the Effective Time, and shall include those entities identified as such on Schedule 1.1(53). (54)“Entertainment Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto, including Schedule 1.1(54)(i) and Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the Entertainment Group, and all obligations and Liabilities expressly Assumed by any member of the Entertainment Group under this Agreement or any of the Ancillary Agreements; (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the Entertainment Business (including the use of any and all Trademarks in association with the operation or conduct of the Entertainment Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the 10 Entertainment Business and guarantees or indemnities of or in favour of the Entertainment Business or a member of the Entertainment Group); (b)the operation or conduct of any business conducted by any member of the Entertainment Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Entertainment Business); or (c)any Entertainment Employee or any Former Entertainment Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the Entertainment Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the Entertainment Business than any other Business, or (y) for which the Entertainment Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the Entertainment Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the Entertainment Business or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the Entertainment Assets (including any Liabilities relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)those Separation Expenses allocated to the Entertainment Group in accordance with Schedule 1.1(123); (vi)such percentage of the Residual Liabilities that, together with the percentages of Residual Liabilities forming part of the International Distribution Liabilities, the Movie Distribution Liabilities, the Production Liabilities and the Propinquity Liabilities, equals 50%; (vii)those Corporate Retention and Severance Liabilities and Executive Retention and Severance Liabilities allocated to the Entertainment Group in accordance with Schedule 1.1(123); (viii)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against 11 another Party or member of such other Party’s Group, on the other hand) and primarily relating to the Entertainment Business; (ix)all Liabilities arising under or relating to any Entertainment Contracts; (x)all Liabilities for Taxes that are classified as and deemed to be Entertainment Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the Entertainment Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of a Group other than the Entertainment Group or for which any such Party is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of a Group other than the Entertainment Group under this Agreement or any of the Ancillary Agreements. (55)“Executive Retention and Severance Liabilities” shall mean all Liabilities in respect of (i) bonuses accrued for the period in the Predecessor’s financial year up to and including the Closing Date for the employees listed in Schedule 1.1(55), (ii) the written retention agreements between the Predecessor and any such employees, and (iii) the termination or alleged termination of any such employees that occurs prior to or as a result of or in connection with or following the consummation of the transactions contemplated by this Agreement, including any amounts required to be paid (including any payroll or other Taxes), and the costs of providing benefits and bonuses, including bonuses accrued up to the date of termination, under any applicable severance, separation, redundancy, termination or similar plan, program, practice, contract, agreement, law or regulation (such benefits to include any medical or other welfare benefits, outplacement benefits or any other benefits under a Plan, accrued vacation and Taxes). (56)“Force Majeure” shall mean, with respect to a Party, an event beyond the control of such Party (or any Person acting on its behalf), which by its nature could not have been foreseen by such Party (or such Person), or, if it could have been foreseen, was unavoidable, and includes acts of God, storms, floods, riots, pandemics, fires, sabotage, civil commotion or civil unrest, interference by civil or military authorities, acts of war (declared or undeclared) or armed hostilities or other national or international calamity or one or more acts of terrorism or failure of energy sources or distribution facilities. (57)“Former Entertainment Employee” shall mean any former employee of the Entertainment Group or the Predecessor and its Subsidiaries who primarily provided services to the Entertainment Business in the month prior to the former employee’s termination of employment. 12 (58)“Former International Employee” shall mean any former employee of the International Distribution Group or the Predecessor and its Subsidiaries who primarily provided services to the Entertainment Business in the month prior to the former employee’s termination of employment. (59)“Former Movie Employee” shall mean any former employee of the Movie Distribution Group or the Predecessor and its Subsidiaries who primarily provided services to the Movie Distribution Business in the month prior to the former employee’s termination of employment. (60)“Former Production Employee” shall mean any former employee of the Production Group or the Predecessor and its Subsidiaries who primarily provided services to the Production Business in the month prior to the former employee’s termination of employment. (61)“Former Propinquity Employee” shall mean any former employee of the Propinquity Group or the Predecessor and its Subsidiaries who primarily provided services to the Propinquity Business in the month prior to the former employee’s termination of employment. (62)“Former STV Employee” shall mean any former employee of the STV Group or the Predecessor and its Subsidiaries who primarily provided services to the Specialty Television Business in the month prior to the former employee’s termination of employment. (63)“Governmental Approvals” shall mean any notices or reports to be submitted to, or other filings to be made with, or any consents, registrations, approvals, permits or authorizations to be obtained from, any Governmental Entity. (64)“Governmental Entity” shall mean any nation or government, any state, province, municipality or other political subdivision thereof and any entity, body, agency, commission, department, board, bureau or court, whether domestic, foreign or multinational, exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government and any executive official thereof. (65)“Group” shall mean any of the Entertainment Group, the International Group, the Movie Group, the Production Group, the Propinquity Group, the STV Group, or the Shelter Group, as the context requires. (66)“Guaranty Release” shall have the meaning set forth in Section 2.10(b). (67)“Income Taxes” shall mean any federal, provincial, municipal or foreign taxes (i) based upon, measured by or calculated with respect to net income, income as specially defined, earnings, profits or selected items of income, earnings or profits (including capital gains taxes and minimum taxes), or (ii) based upon, measured by or calculated with respect to multiple bases (including corporate franchise taxes) if one or more of the bases on which such taxes may be based, measured by or calculated with respect to, is described in (i), in each case together with any interest, penalties or additions to such taxes. (68)“Indemnifiable Loss” and “Indemnifiable Losses” shall mean any and all damages, losses, deficiencies, Liabilities, obligations, penalties, judgments, settlements, claims, 13 Taxes, payments, fines, interest, assessments, reassessments, costs and expenses (including the costs and expenses of any and all Actions and demands, assessments, reassessments, judgments, settlements and compromises relating thereto and the reasonable costs and expenses of attorneys’, accountants’, consultants’ and other professionals’ fees and expenses incurred in the investigation or defense thereof or the enforcement of rights hereunder), excluding special, consequential, indirect, punitive damages (other than special, consequential, indirect and/or punitive damages awarded to any third party against an indemnified party. (69)“Indemnifying Party” shall have the meaning set forth in Section 6.3(b). (70)“Indemnitee” shall mean any Corresponding Indemnitee of any New Entity. (71)“Indemnity Payment” shall have the meaning set forth in Section 6.7(a). (72)“Information” shall mean information, whether or not patentable or copyrightable, in written, oral, electronic or other tangible or intangible forms, stored in any medium, including studies, reports, records, books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes, computer programs or other software, marketing plans, customer names, communications by or to attorneys (including attorney-client privileged communications), memos and other materials prepared by attorneys or under their direction (including attorney work product), communications and materials otherwise related to or made or prepared in connection with or in preparation for any legal proceeding, and other technical, financial, employee or business information or data. (73)“Insurance Proceeds” shall mean those monies (i) received by an insured from an insurance carrier or (ii) paid by an insurance carrier on behalf of an insured, in either case net of any applicable premium adjustment, retrospectively-rated premium, deductible, retention, or cost of reserve paid or held by or for the benefit of such insured. (74)“Insured Claims” shall mean those Liabilities that, individually or in the aggregate, are covered within the terms and conditions of any of the Shared Policies, whether or not subject to deductibles, co-insurance, uncollectibility or retrospectively-rated premium adjustments. (75)“Intellectual Property” shall mean all intellectual property and industrial property rights of any kind or nature, including all Canadian, U.S. and foreign (i) patents, patent applications, patent disclosures, and all related continuations, continuations-in-part, divisionals, reissues, re-examinations, substitutions and extensions thereof, (ii) Trademarks, (iii) copyrights and copyrightable subject matter, (iv) rights of publicity, (v) moral rights and rights of attribution and integrity, (vi) rights in Software, (vii) trade secrets and all other confidential information, know-how, inventions, proprietary processes, formulae, models and methodologies, (viii) rights of privacy and rights to personal information, (ix) telephone numbers and Internet protocol addresses, (x) all rights in the foregoing and in other similar intangible assets, (ix) all 14 applications and registrations for the foregoing and (xii) all rights and remedies against past, present, and future infringement, misappropriation, or other violation of the foregoing. (76)“Intermediate Transfers” shall have the meaning set forth in Section 2.2(a)(ii). (77)“International” shall have the meaning set forth in the preamble. (78)“International Distribution Assets” shall mean: (i)the ownership interests in all Business Entities in the International Group; (ii)all International Distribution Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any International Distribution Asset or the International Distribution Business; (iii)subject to Article IX, any rights of any member of the International Group under any Policies, including any rights thereunder arising after the Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the commencement of the implementation of the Plan of Separation by CW Media or any of its Subsidiaries (including, prior to the Effective Time, by any Group) (A) that comprise or comprised or relate or related primarily to the International Distribution Business or (B) that comprise or comprised the Corporate Division and either (x) are or were more related to the International Distribution Business than any other Business, or (y) for which the International Distribution Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(78)(v) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary Agreement as Assets which have been or are to be Transferred to International or any other member of the International Group; (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to International or a Subsidiary of International; provided, that personal computers shall be Transferred to the Party or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)any Cash owned by any member of the International Group that is not a wholly-owned Subsidiary of International. 15 Notwithstanding the foregoing, the International Distribution Assets shall not include (i) any Cash, except as provided in clause (vii) of this Section 1.1(78), or any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the International Group. In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not a International Distribution Asset, any item explicitly included on a Schedule referred to in this Section 1.1(78) shall take priority over any provision of the text hereof. (79)“International Distribution Business” shall mean (i) the business of the international (i.e., non-Canadian) distribution of the programs and films of the Canadian film library of the Predecessor (and its Subsidiaries immediately prior to the Effective Time) conducted primarily through the members of International Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for International or any of its Subsidiaries after the date of this Agreement. (80)“International Distribution Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of a Group other than the International Group to the International Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of a Group other than the International Group, in each case, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the International Group; (ii)any Contract that relates primarily to the International Distribution Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the International Group; (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the International Group; and (v)the Contracts listed on Schedule 1.1(65). (81)“International Distribution Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or 16 the Schedules hereto or thereto, including Schedule 1.1(81)(i) and Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the International Group, and all obligations and Liabilities expressly Assumed by any member of the International Group under this Agreement or any of the Ancillary Agreements; (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the International Distribution Business (including the use of any and all Trademarks in association with the operation or conduct of the International Distribution Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the International Distribution Business and guarantees or indemnities of or in favour of the International Distribution Business or a member of the International Group); (b)the operation or conduct of any business conducted by any member of the International Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the International Distribution Business); or (c)any International Employee or any Former International Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the International Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the International Distribution Business than any other Business, or (y) for which the International Distribution Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the International Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the International Distribution Business or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the International Distribution Assets (including any Liabilities relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)such percentage of the Residual Liabilities that, together with the percentages of Residual Liabilities forming part of the Entertainment 17 Liabilities, the Movie Distribution Liabilities, the Production Liabilities and the Propinquity Liabilities, equals 50%; (vi)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the implementation of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand) and primarily relating to the International Distribution Business; (vii)all Liabilities arising under or relating to any International Distribution Contracts; and (viii)all Liabilities for Taxes that are classified as and deemed to be International Distribution Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the International Distribution Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of a Group other than the International Group or for which any member of such Group is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of a Group other than the International Group under this Agreement or any of the Ancillary Agreements. (82)“International Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by International or any member of the International Group or otherwise primarily provides or provided services for the International Distribution Business, including those employees of the Predecessor and its Subsidiaries listed in Schedule 1.1(82).For the avoidance of doubt, International Employee shall include such employees who, as of the Closing Date, are receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former International Employees but shall not, during the term of the Transition Services Agreement, include the employees listed in Exhibit B to the Transition Services Agreement. 18 (83)“International Group” shall mean International together with each Person that is a Subsidiary of International after the Effective Time, and shall include those entities identified as such on Schedule 1.1(83). (84)“Law” shall mean any Canadian, U.S. or other federal, national, supranational, state, provincial, local or similar statute, law, ordinance, regulation, rule, code, order, requirement or rule of law (including common law). (85)“Liabilities” shall mean any and all debts, liabilities, costs, expenses and obligations, whether accrued or fixed, absolute or contingent, matured or unmatured, reserved or unreserved, or determined or determinable, including those arising under any Law, claim, demand, Action, whether asserted or unasserted, or order, writ, judgment, injunction, decree, stipulation, determination or award entered by or with any Governmental Entity and those arising under any Contract or any fines, damages or equitable relief which may be imposed and including all costs and expenses related thereto. (86)“Liable Party” shall have the meaning set forth in Section 2.9(b). (87)“Movie” shall have the meaning set forth in the preamble. (88)“Movie and Entertainment Plans” shall have the meaning set forth in Section 5.1(c). (89)“Movie Distribution Assets” shall mean: (i)the ownership interests in all Business Entities in the Movie Group; (ii)all Movie Distribution Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any Movie Distribution Asset or the Movie Distribution Business; (iii)subject to Article IX, any rights of any member of the Movie Group under any Policies, including any rights thereunder arising after the Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the commencement of the implementation of the Plan of Separation by CW Media or any of its Subsidiaries (including, prior to the Effective Time, by any Group) (A) that comprise or comprised or relate or related primarily to the Movie Distribution Business or (B) that comprise or comprised the Corporate Division and either (x) are or were more related to the Movie Distribution Business than any other Business, or (y) for which the Movie Distribution Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(89)(v) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary 19 Agreement as Assets which have been or are to be Transferred to Movie or any other member of the Movie Group; (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to Movie or a Subsidiary of Movie; provided, that personal computers shall be Transferred to the Party, or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)any Cash owned by any member of the Movie Group that is not a wholly-owned Subsidiary of Movie. Notwithstanding the foregoing, the Movie Distribution Assets shall not include (i) any Cash, except as provided in clause (vii) of Section 1.1(89), or (ii) any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the Movie Group. In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not a Movie Distribution Asset, any item explicitly included on a Schedule referred to in this Section 1.1(89) shall take priority over any provision of the text hereof. (90)“Movie Distribution Business” shall mean (i) the business of motion picture distribution in Canada conducted primarily through the members of Movie Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for Movie or any of its Subsidiaries after the date of this Agreement. (91)“Movie Distribution Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of a Group other than the Movie Group to the Movie Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of a Group other than the Movie Group, in each case, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the Movie Group; (ii)any Contract that relates primarily to the Movie Distribution Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the Movie Group; 20 (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the Movie Group; and (v)the Contracts listed on Schedule 1.1(91). (92)“Movie Distribution Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto, including Schedule 1.1(92)(i) and Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the Movie Group, and all obligations and Liabilities expressly Assumed by any member of the Movie Group under this Agreement or any of the Ancillary Agreements; (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the Movie Distribution Business (including the use of any and all Trademarks in association with the operation or conduct of the Movie Distribution Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Movie Distribution Business and guarantees or indemnities of or in favour of the Movie Distribution Business or a member of the Movie Group); (b)the operation or conduct of any business conducted by any member of the Movie Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Movie Distribution Business); or (c)any Movie Employee or any Former Movie Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the Movie Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the Movie Distribution Business than any other Business, or (y) for which the Movie Distribution Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the Movie Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the Movie Distribution Business 21 or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the Movie Distribution Assets (including any Liabilities relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)such percentage of the Residual Liabilities that, together with the percentages of Residual Liabilities forming part of the Entertainment Liabilities, the International Distribution Liabilities, the Production Liabilities and the Propinquity Liabilities, equals 50%; (vi)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the implementation of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand) and primarily relating to the Movie Distribution Business; (vii)all Liabilities arising under or relating to any Movie Distribution Contracts; and (viii)all Liabilities for Taxes that are classified as and deemed to be Movie Distribution Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the Movie Distribution Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of a Group other than the Movie Group or for which any member of such Group is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of a Group other than the Movie Group under this Agreement or any of the Ancillary Agreements. (93)“Movie Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by Movie or any member of the Movie Group or otherwise primarily provides or provided services for the Movie Distribution Business, including those employees of the Predecessor and its Subsidiaries listed in Schedule 1.1(93).For the avoidance of doubt, Movie Employee shall include such employees who, as of the Closing Date, are 22 receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former Movie Employees but shall not, during the term of the Transition Services Agreement, include the employees listed in Exhibit B to the Transition Services Agreement. (94)“Movie Group” shall mean Movie together with each Person that is a Subsidiary of Movie after the Effective Time, and shall include those entities identified as such on Schedule 1.1(94). (95)“New Entity” shall mean any of Entertainment, International, Movie, Production, Propinquity, STV or ShelterCo. (96)“Non-Liable Party” shall have the meaning set forth in Section 2.9(a). (97)“Other Party Marks” shall have the meaning set forth in Section 4.2(a). (98)“Person” shall mean any natural person, firm, individual, corporation, business trust, joint venture, association, company, limited liability company, unlimited liability company, partnership or other organization or entity, whether incorporated or unincorporated, or any Governmental Entity. (99)“Party” or “Parties” shall have the meaning set forth in the preamble. (100)“Plan” means any employee benefit plan, program, policy, practices, undertaking, agreement or other arrangement under which benefits are to be provided or payments are to be made to any current or former employee, service provider, Person working on contract, officer or director (or any beneficiary, dependent or spouse of any such Person) that is sponsored or maintained by any Person, whether funded or unfunded, insured or uninsured, to which any Person contributes or is obligated to contribute or to which any Person has, or will have, any Liability or contingent Liability, whether or not written, including any employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any bonus, incentive, deferred compensation, vacation, stock purchase, stock option, severance, employment, change of control or fringe benefit plan, program, agreement or policy, other than in each case statutory benefit plans. (101)“Plan of Separation” shall have the meaning set forth in the recitals. (102)“Policies” shall mean insurance policies and insurance Contracts of any kind (other than life and benefits policies or Contracts and policies or Contracts in respect of a Plan), including primary, excess and umbrella policies, comprehensive general liability policies, director and officer liability, fiduciary liability, automobile, aircraft, property and casualty, short-term and long-term disability, and employee dishonesty insurance policies, bonds and self-insurance and captive insurance company arrangements, together with the rights, benefits and privileges thereunder. (103)“Predecessor” shall have the meaning set forth in the recitals. 23 (104)“Prime Rate” shall have the meaning set forth in Section 10.11(a). (105)“Production” shall have the meaning set forth in the preamble. (106)“Production Assets” shall mean: (i)the ownership interests in all Business Entities in the Production Group; (ii)all Production Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any Production Asset or the Production Business; (iii)subject to Article IX, any rights of any member of the Production Group under any Policies, including any rights thereunder arising after the Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the commencement of the implementation of the Plan of Separation by CW Media or any of its Subsidiaries (including, prior to the Effective Time, by any Group) (A) that comprise or comprised or relate or related primarily to the Production Business or (B) that comprise or comprised the Corporate Division and either (x) are or were more related to the Production Business than the other Businesses, or (y) for which the Production Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(106)(v) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary Agreement as Assets which have been or are to be Transferred to Production or any other member of the Production Group; (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to Production or a Subsidiary of Production; provided, that personal computers shall be Transferred to the Party or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)any Cash owned by any member of the Production Group that is not a wholly-owned Subsidiary of Production. Notwithstanding the foregoing, the Production Assets shall not include (i) any Cash, except as provided in clause (vii) of this Section 1.1(106), or (ii) any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the Production Group. 24 In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not an Production Asset, any item explicitly included on a Schedule referred to in this Section 1.1(106) (shall take priority over any provision of the text hereof. (107)“Production Business” shall mean (i) the business of holding the rights to the programs and films of the Canadian film library of the Predecessor (and its Subsidiaries immediately prior to theEffective Time) conducted primarily through the members of the Production Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for Production or any of its Subsidiaries after the date of this Agreement. (108)“Production Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of any Group other than the Production Group to the Production Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of any Group other than the Production Group, in each case, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the Production Group; (ii)any Contract that relates primarily to the Production Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the Production Group; (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the Production Group; and (v)the Contracts listed on Schedule 1.1(108). (109)“Production Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by Production or any member of the Production Group or otherwise primarily provides or provided services for the Production Business, including those employees of the Predecessor and its Subsidiaries listed in Schedule 1.1(109).For the avoidance of doubt, Production Employee shall include such employees who, as of the Closing Date, are receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former Production Employees. 25 (110)“Production Group” shall mean Productiontogether with each Person that is a Subsidiary of Production after the Effective Time, and shall include those entities identified as such on Schedule 1.1(110). (111)“Production Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto, including Schedule 1.1(111)(i) and Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the Production Group, and all obligations and Liabilities expressly Assumed by any member of the Production Group under this Agreement or any of the Ancillary Agreements; (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the Production Business (including the use of any and all Trademarks in association with the operation or conduct of the Production Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Production Business and guarantees or indemnities of or in favour of the Production Business or a member of the Production Group); (b)the operation or conduct of any business conducted by any member of the Production Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Production Business); or (c)any Production Employee or any Former Production Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the Production Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the Production Business than any other Business, or (y) for which the Production Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the Production Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the Production Business or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the Production Assets (including any Liabilities 26 relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)such percentage of the Residual Liabilities that, together with the percentages of Residual Liabilities forming part of the Entertainment Liabilities, the International Distribution Liabilities, the Movie Distribution Liabilities and the Propinquity Liabilities, equals 50%;; (vi)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand) and primarily relating to the Production Business; (vii)all Liabilities arising under or relating to any Production Contracts; and (viii)all Liabilities for Taxes that are classified as and deemed to be Production Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the Production Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of a Group other than the Production Group or for which any such Party is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of a Group other than the Production Group under this Agreement or any of the Ancillary Agreements. (112)“Propinquity” shall have the meaning set forth in the preamble. (113)“Propinquity Assets” shall mean: (i)the ownership interests in all Business Entities in the Propinquity Group; (ii)all Propinquity Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any Propinquity Asset or the Propinquity Business; 27 (iii)subject to Article IX, any rights of any member of the Propinquity Group under any Policies, including any rights thereunder arising after the Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the Effective Time by CW Media or any of its Subsidiaries (including, prior to commencement of the implementation of the Plan of Separation, by any Group) (A) that comprise or comprised or relate or related primarily to the Propinquity Business or (B) that comprise or comprised the Corporate Division and either (x) are or were more related to the Propinquity Business than the other Businesses, or (y) for which the Propinquity Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(113)(v) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary Agreement as Assets which have been or are to be Transferred to Propinquity or any other member of the Propinquity Group; and (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to Propinquity or a Subsidiary of Propinquity; provided, that personal computers shall be Transferred to the Party or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)any Cash owned by any member of the Propinquity Group that is not a wholly-owned Subsidiary of Propinquity. Notwithstanding the foregoing, the Propinquity Assets shall not include (i) any Cash, except as provided in clause (vii) of this Section 1.1(113), or (ii) any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the Propinquity Group. In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not an Propinquity Asset, any item explicitly included on a Schedule referred to in this Section 1.1(113)shall take priority over any provision of the text hereof. (114)“Propinquity Business” shall mean (i) the business of holding the Canadian music publishing rights of the Predecessor (and its Subsidiaries immediately prior to the Effective Time), which are administered by Sony/ATV, conducted primarily through the members of the Propinquity Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for Propinquity or any of its Subsidiaries after the date of this Agreement. (115)“Propinquity Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their 28 respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of any Group other than the Propinquity Group to the Propinquity Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of any Group other than the Propinquity Group, in each case, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the Propinquity Group; (ii)any Contract that relates primarily to the Propinquity Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the Propinquity Group; (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the Propinquity Group; and (v)the Contracts listed on Schedule 1.1(115). (116)“Propinquity Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by Propinquity or any member of the Propinquity Group or otherwise primarily provides or provided services for the Propinquity Business, including those employees of the Predecessor and its Subsidiaries listed in Schedule 1.1(116).For the avoidance of doubt, Propinquity Employee shall include such employees who, as of the Closing Date, are receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former Propinquity Employees. (117)“Propinquity Group” shall mean Propinquity together with each Person that is a Subsidiary of Propinquity after the Effective Time, and shall include those entities identified as such on Schedule 1.1(117). (118)“Propinquity Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto, including Schedule 1.1(118)(i) and Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the Propinquity Group, and all obligations and Liabilities expressly Assumed by any member of the Propinquity Group under this Agreement or any of the Ancillary Agreements; 29 (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the Propinquity Business (including the use of any and all Trademarks in association with the operation or conduct of the Propinquity Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Propinquity Business and guarantees or indemnities of or in favour of the Propinquity Business or a member of the Propinquity Group); (b)the operation or conduct of any business conducted by any member of the Propinquity Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Propinquity Business); or (c)any Propinquity Employee or any Former Propinquity Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the Propinquity Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the Propinquity Business than any other Business, or (y) for which the Propinquity Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the Propinquity Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the Propinquity Business or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the Propinquity Assets (including any Liabilities relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)such percentage of the Residual Liabilities that, together with the percentages of Residual Liabilities forming part of the Entertainment Liabilities, the International Distribution Liabilities, the Movie Distribution Liabilities and the Production Liabilities, equals 50%; (vi)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s 30 respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand) and primarily relating to the Propinquity Business; (vii)all Liabilities arising under or relating to any Propinquity Contracts; and (viii)all Liabilities for Taxes that are classified as and deemed to be Propinquity Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the Propinquity Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of a Group other than the Propinquity Group or for which any such Party is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of a Group other than the Propinquity Group under this Agreement or any of the Ancillary Agreements. (119)“Records” shall mean any Contracts, documents, books, records, ledgers or files, whether printed, electronic or written. (120)“Residual Liabilities” shall mean any Liabilities of the Predecessor and its Subsidiaries that are not Entertainment Liabilities, International Distribution Liabilities, Movie Distribution Liabilities, Production Liabilities, Propinquity Liabilities, Sheltered Liabilities or Specialty Television Liabilities, including: (i)any of the Liabilities set forth on Schedule 1.1(120)(i); (ii)any and all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the Effective Time) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party or Governmental Agency against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand), other than Liabilities relating to Taxes; (iii)any and all Liabilities relating to, arising out of or resulting from any (x) claims for indemnification by any current or former directors, officers or employees of CW Media or any of its current or former Subsidiaries, in their capacities as such, or (y) claims for breach of 31 fiduciary duties brought against any current or former directors, officers or employees of CW Media or any of its current or former Subsidiaries, in their capacities as such, in each case, relating to any acts, omissions or events on or prior to the Effective Time; (iv)any and all costs or expenses actually incurred by any Party (or their respective Groups) in connection with obtaining Consents or Governmental Approvals or fulfilling conditions required to consummate a deferred Transfer or Assumption, as required by Section 2.6; and (v)any Liabilities for Taxes that are classified as and deemed to be Residual Liabilities in Schedule 2.11; except, in the case of each of clauses (ii), (iii) and (iv) above, for any Liability that is otherwise specified to be a Corresponding Liability of any Group (ignoring for purposes of this clause any references to Residual Liabilities in the definitions of such terms), as the case may be, or otherwise specifically allocated to any Party or Parties under this Agreement or any Ancillary Agreement and, for the avoidance of doubt, except for the Corporate Retention and Severance Liabilities and the Executive Retention and Severance Liabilities. (121)“Restricted Person” shall have the meaning set forth in Section 4.1. (122)“Security Interest” shall mean any mortgage, security interest, pledge, lien, charge, claim, option, right to acquire, voting or other restriction, right-of-way, covenant, condition, easement, encroachment, restriction on transfer, or other encumbrance of any nature whatsoever, excluding restrictions on transfer under securities Laws. (123)“Separation Expenses” shall mean the fees, costs and expenses (including third party fees, costs and expenses and employment-related costs and expenses) set forth on Schedule 1.1(123) incurred by any of the Parties on a non-recurring basis directly as a result of the Acquisition and the Plan of Separation. (124)“Separation Transfers” shall have the meaning set forth in Section 2.2(a)(iii). (125)“Shared Contract” shall have the meaning set forth in Section 2.2(c)(i). (126)“Shared Policies” shall mean, without duplication, all Corresponding Shared Policies of any New Entity. (127)“Shelter Business” shall mean the business operated by the Shelter Group. (128)“Shelter Group” shall mean ShelterCo together with each Person that is a Subsidiary of ShelterCo after the Effective Time, and shall include those entities identified as such on Schedule 1.1(128). (129)“Shelter Transfer” shall have the meaning set forth in Section 2.2(a)(iv). 32 (130)“ShelterCo” shall have the meaning set forth in the preamble. (131)“Sheltered Assets” shall mean the ownership interests in all Business Entities in the Shelter Group and all Assets held immediately prior to the Effective Time by any such Business Entity.Notwithstanding the foregoing, the Sheltered Assets shall not include any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of any Group other than the Shelter Group. (132)“Sheltered Liabilities” shall mean all Liabilities, including Liabilities for Taxes, held immediately prior to the Effective Time by any Business Entity in the Shelter Group and all Liabilities for Taxes that are classified as and deemed to be Sheltered Liabilities in Schedule 2.11.Notwithstanding the foregoing, the Sheltered Liabilities shall not include any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained by or Assumed by any member of any Group other than the Shelter Group or for which any such Party is liable pursuant to this Agreement or such Ancillary Agreement other than guarantees or indemnities of or in favour of the Shelter Business or amember of the Shelter Group that are retained or Assumed by a member of another Group. (133)“Software” shall mean all computer programs (whether in source code, object code, or other form), algorithms, databases, compilations and data, and technology supporting the foregoing, and all documentation, including flowcharts and other logic and design diagrams, technical, functional and other specifications, and user and training materials related to any of the foregoing. (134)“Specialty Television Assets” shall mean all Assets of CW Media or its Subsidiaries other than the Corresponding Assets of any Group other than the STV Group, including: (i)the ownership interests in CW Media and all Business Entities in the STV Group; (ii)all Specialty Television Contracts, any rights or claims arising thereunder, and any other rights or claims or contingent rights or claims primarily relating to or arising from any Specialty Television Asset or the Specialty Television Business; (iii)subject to Article IX, any rights of any member of the STV Group under any Policies, including any rights thereunder arising after the STV Closing Date in respect of any Policies that are occurrence policies; (iv)any and all Assets owned or held immediately prior to the commencement of the implementation of the Plan of Separation by CW Media or any of its Subsidiaries (including, prior to the Closing Date, by any Group) (A) that comprise or comprised or relate or related primarily to the Specialty Television Business or (B) that comprise or comprised the Corporate Division and either (x) are or were more related to the Specialty 33 Television Business than any other Business, or (y) for which the Specialty Television Business has or had principal use or responsibility; (v)the Assets set forth on Schedule 1.1(134)(vi) and any and all Assets that are expressly contemplated by this Agreement or any Ancillary Agreement as Assets which have been or are to be Transferred to STV or any other member of the STV Group; (vi)any and all furnishings and office equipment located at a physical site of which the ownership or leasehold interest is being Transferred to STV or a subsidiary of STV; provided, that personal computers shall be Transferred to the Party or Subsidiary of the Party that, following the Effective Time, employs the applicable employee who, prior to the Effective Time, used such personal computer; and (vii)all Cash owned by any member of the STV Group that is not a wholly-owned Subsidiary of STV. Notwithstanding the foregoing, the Specialty Television Assets shall not include (i) any Cash, except as provided in clause (vii) of this Section 1.1(134); or (ii) any Assets that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be retained by or Transferred to any member of a Group other than the STV Group. In the event of any inconsistency or conflict which may arise in the application or interpretation of any of the foregoing provisions, for the purpose of determining what is and is not a Specialty Television Asset, any item explicitly included on a Schedule referred to in this Section 1.1(134) shall take priority over any provision of the text hereof. (135)“Specialty Television Business” shall mean (i) the business of owning and operating specialty television broadcasting channels, including those businesses regulated by the Canadian Radio-television and Telecommunications Commission, conducted primarily through the members of the STV Group prior to the Effective Time and (ii) the businesses and operations of Business Entities acquired or established by or for STV or any of its Subsidiaries after the date of this Agreement. (136)“Specialty Television Contracts” shall mean the following Contracts to which CW Media or any of its Affiliates is a party or by which it or any of its Affiliates or any of their respective Assets is bound, whether or not in writing, except for any such Contract or part thereof (i) that is expressly contemplated not to be Transferred by any member of any Group other than the STV Group to the STV Group or (ii) that is expressly contemplated to be Transferred to (or remain with) any member of any Group other than the STV Group, pursuant to any provision of this Agreement or any Ancillary Agreement: (i)any Contract entered into in the name of, or expressly on behalf of, any division, business unit or member of the STV Group; 34 (ii)any Contract that relates primarily to the Specialty Television Business; (iii)any Contract or part thereof, that is otherwise expressly contemplated pursuant to this Agreement (including pursuant to Section 2.2(c)) or any of the Ancillary Agreements to be assigned to any member of the STV Group; (iv)any guarantee, indemnity, representation or warranty of or in favour of any member of the STV Group; and (v)the Contracts listed on Schedule 1.1(136). (137)“Specialty Television Liabilities” shall mean: (i)any and all Liabilities, including Liabilities for Taxes, that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto, including Schedule 1.1(137)(i) or Schedule 2.11 hereto) as Liabilities to be Assumed by any member of the STV Group, and all obligations and Liabilities expressly Assumed by any member of the STV Group under this Agreement or any of the Ancillary Agreements; (ii)any and all Liabilities, including Liabilities for Taxes, that relate or related primarily to: (a)the operation or conduct of the Specialty Television Business (including the use of any and all Trademarks in association with the operating or conduct of the Specialty Television Business), as conducted at any time prior to, on or after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Specialty Television Business and guarantees or indemnities of or in favour of the STV Business or a member of the STV Group); (b)the operation or conduct of any business conducted by any member of the STV Group at any time after the Effective Time (including any Liability relating to, arising out of or resulting from any act or failure to act by any director, officer, employee, agent or representative with respect to the Specialty Television Business); or (c)any STV Employee or any Former STV Employee (other than a Corresponding Employee or a Corresponding Former Employee of a Group other than the STV Group) in respect of the period prior to, on or after the Effective Time; (iii)any and all Liabilities of the Corporate Division that either (x) are or were more related to the Specialty Television Business than any other 35 Business, or (y) for which the Specialty Television Business has or had principal use or responsibility; (iv)any Liabilities relating to, arising out of or resulting from any indebtedness (including debt securities and asset-backed debt) of any member of the STV Group or indebtedness (regardless of the issuer of such indebtedness) primarily relating to the Specialty Television Business or any indebtedness (regardless of the issuer of such indebtedness) secured primarily by any of the Specialty Television Assets (including any Liabilities relating to, arising out of or resulting from a claim by a holder of any such indebtedness, in its capacity as such); (v)those Separation Expenses allocated to the STV Group in accordance with Schedule 1.1(123); (vi)50% of the Residual Liabilities; (vii)those Corporate Retention and Severance Liabilities and Executive Retention and Severance Liabilities allocated to the STV Group in accordance with Schedule 1.1(123); (viii)all Liabilities of CW Media or any of its Subsidiaries (which Subsidiaries were Subsidiaries of CW Media immediately prior to the commencement of the Plan of Separation) relating to, arising out of or resulting from any Action with respect to the Plan of Separation made or brought by any third party against any Party or any member of any Party’s respective Group (which, for the avoidance of doubt, excludes any Action by a Party or member of such Party’s Group, on the one hand, against another Party or member of such other Party’s Group, on the other hand) and primarily relating to the Specialty Television Business; (ix)all Liabilities arising under or relating to any Specialty Television Contracts; and (x)all Liabilities for Taxes that are classified as and deemed to be Specialty Television Liabilities in Schedule 2.11. Notwithstanding anything to the contrary herein, the Specialty Television Liabilities shall not include: (x) any Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be retained or Assumed by any member of any Group other than the STV Group or for which any such Group is liable pursuant to this Agreement or such Ancillary Agreement; and (y) any Contracts expressly Assumed by any member of any Group other than the STV Group under this Agreement or any of the Ancillary Agreements. 36 (138) “Specialty Television Transfer” shall have the meaning set forth in Section 2.2(a)(i). (139)“STV” shall have the meaning set forth in the preamble. (140)“STV Employee” shall mean an active employee or an employee on vacation or on a leave of absence (including under the Canada Labour Code, the Employment Standards Act (Ontario) or other applicable legislation) who is employed by, is to be employed effective immediately after the Effective Time (regardless of whether such employee accepts employment) by or will be employed by STV or any member of the STV Group or otherwise primarily provides or provided services for the Specialty Television Business, including those employees of the Predecessor and its Subsidiaries listed in Schedule 1.1(140).For the avoidance of doubt, STV Employee shall include, during the term of the Transition Services Agreement, the employees listed in Exhibit B to the Transition Services Agreement and shall include such employees who, as of the Closing Date, are receiving short-term or long-term disability benefits or workers’ compensation benefits and, unless otherwise specified herein, any Former STV Employees. (141)“STV Group” shall mean STV together with each Person that is a Subsidiary of STV after the Effective Time, and shall include those entities identified as such on
